Citation Nr: 0723762	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  06-09 027	)	DATE
	)
	)


THE ISSUE

Whether a November 2005 decision of the Board of Veterans' 
Appeals should be revised or reversed on the grounds of clear 
and unmistakable error (CUE).


REPRESENTATION

Moving pa                            Moving party represented by:  Disabled 
American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The moving party in this case is a veteran who served on 
active duty from August 1976 to November 1976 and from April 
1978 to December 1979.

In a November 2005 decision, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for asthma.  
The moving party has moved the Board to revise this decision 
on the basis that the decision was clearly and unmistakably 
erroneous.

The Board notes that in his motion, the moving party appears 
to also be claiming clear and unmistakable error with respect 
to a claim for service connection for hearing loss.  However, 
the November 2005 Board decision did not issue a final 
determination with respect to this issue, but merely referred 
it back to the Regional Office.  The Board recognizes that an 
August 2000 decision by the Board denied service connection 
for hearing loss; however, the veteran has not filed a motion 
for revision of this decision based on CUE.  Therefore, 
whether clear and unmistakable error occurred concerning the 
claim for hearing loss is not addressed in this decision.   

 
FINDINGS OF FACT

1.  In a November 2005, decision, the Board denied 
entitlement to service connection for asthma.  

2.  The correct facts as they were known at the time of the 
November 2005, decision were before the Board, and the 
statutory or regulatory provisions extant at that time were 
correctly applied.

3.  The Board's November 2005, decision denying entitlement 
to service connection for asthma does not contain an error 
which, had it not been made, would have manifestly changed 
the outcome of the claim.


CONCLUSION OF LAW

The criteria for the revision of the Board's November 2005, 
which denied entitlement to service connection for asthma, on 
the grounds of CUE have not been met.  38 U.S.C.A. § 7111 ( 
West 2002); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that prior to the moving party filing his 
motion, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126. 
 However, the notification and duty to assist provisions of 
the VCAA are not applicable to claims of clear and 
unmistakable error in prior Board decisions.  38 C.F.R. § 
20.1411(c), (d); Livesay v. Principi, 15 Vet.App. 165 (2001).  
Accordingly, no further action is necessary for compliance 
with the VCAA.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as there were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(1),(2).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

Review to determine whether clear and unmistakable error 
exists in a case may be instituted by the Board on the 
Board's own motion or upon request of the claimant.  A 
request for revision of a decision of the Board based on 
clear and unmistakable error may be made at any time after 
that decision is made.  Such a request shall be submitted 
directly to the Board and shall be decided by the Board.  All 
final Board decisions are subject to revision except:  (1) 
decisions on issues which have been appealed to and decided 
by a court of competent jurisdiction; and (2) decisions on 
issues which have subsequently been decided by a court of 
competent jurisdiction.  38 U.S.C.A. § 7111; 38 C.F.R. § 
20.1400.

Unless otherwise specified, the term "issue" means a matter 
upon which the Board made a final decision.  As used in the 
preceding sentence, a "final decision" is one which was 
appealable under Chapter 72 of title 38, United States Code, 
or which would have been so appealable if such provision had 
been in effect at the time of the decision.  38 C.F.R. § 
20.1401.  Only final decisions of the Board are subject to 
appeal to the Court.  38 U.S.C.A. § 7266.

The general requirements for filing a motion for CUE includes 
the name of the veteran, the applicable VA file number, the 
date of the Board decision to which the motion relates, and 
the issue or issues to which the motion pertains.  38 C.F.R. 
§ 20.1404(a).  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart.  Id.

In addition to the general requirements for filing a motion 
for revision of a decision based on clear and unmistakable 
error as noted above, there are also specific requirements 
for making allegations of clear and unmistakable error that 
are set forth under 38 C.F.R. § 20.1404(b).  Such 
requirements include that the motion must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error. 
 Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, 
nonspecific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which fail 
to comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  Id.

The moving party in this case asserts that service connection 
should have been granted for his asthma.  An August 1995, RO 
rating decision denied entitlement to service connection for 
asthma.  The Board remanded the issue in August 2000 and 
August 2004.  The November 2005 Board decision affirmed the 
RO's rating decision.  Thus, such decision subsumed the 
August 1995 RO determination with regard to this issue.  It 
has been held that when the Board affirms a decision of the 
RO, that decision is subsumed by the final appellate 
decision.  The RO decision that has been affirmed by the 
Board becomes "part and parcel" of the final Board 
decision.  See 38 C.F.R. § 20.1104; Smith v. Brown, 35 F. 3d 
1516 (Fed. Cir. 1994); Mykles v. Brown, 7 Vet.App. 372 
(1995); Olson v. Brown, 5 Vet.App. 430 (1993 (when a 
determination of the AOJ is affirmed by the BVA, the 
determination is subsumed by the final appellate decision); 
see also VAOPGCPREC 14-95.   

Pertinent evidence available to the Board at the time of its 
November 2005 decision included the following: service 
medical records; including hospital records concerning a 
superficial lobectomy of the right parotid; an October 1995 
RO hearing transcript; VA outpatient treatment records from 
1985 to 2003, treatment records from Columbia-Presbyterian 
Medical Center; a December 1997 opinion from a VA doctor; VA 
examinations dated August 1980, May 2003, July 2003 and 
September 2004; a July 2000 Board hearing transcript; an 
August 1999 opinion from another VA doctor; numerous 
statements from the veteran; numerous congressional 
inquiries; an August 2002 private opinion; Social Security 
Administration (SSA) records; and additional private 
treatment records submitted by the veteran. 

Service medical records are negative for any asthma 
disorders.  The veteran did undergo a superficial lobectomy 
of the right parotid in 1978.  An August 1980 VA examination 
showed that his lungs were clear and a contemporaneous x-ray 
showed a normal chest.  Post-service private and VA medical 
records, specifically from the 1990s and 2000s, revealed the 
veteran was treated for asthma and had a history of asthma.  

A December 1997 note from a VA doctor stated that shortly 
after his parotid cancer surgery, the veteran developed 
obstructive sleep apnea.  A July 1999 VA medical record 
revealed that a CT scan showed a partially occluding airway, 
difficulty breathing, and that the veteran had bronchial 
asthma since 1978.  An August 1999 VA medical record 
indicated that the veteran had upper airway obstruction from 
cancer surgery and now partially occluding the airway.  The 
physician also noted that the veteran was suffering from 
bronchial asthma.  An August 2002 private medical showed that 
the veteran had upper airway obstruction from cancer surgery 
and that he also had asthma.

Medical records from the 1990s associated with determinations 
from the SSA, showed the veteran had parotid cancer and 
asthma, a history of bronchial asthma since 1977, shortness 
of breath, airway obstruction due to parotid gland tumor.  
During May 2003 and July 2003 VA examinations, attempts were 
made to obtain an opinion as to whether the veteran's asthma 
is related to his parotid cancer surgery. The May 2003 VA 
examination referred the veteran for an ear/nose/throat 
examination in order determine whether the upper airways 
impairment could mimic asthma.  The veteran was afforded such 
an examination in July 2003, however the examiner indicated 
that a conclusion could not be provided because the veteran 
was uncooperative and proper tests could not be conducted.

The September 2004 VA examination report showed that the 
claims folder was reviewed in conjunction with the 
examination.  The veteran  gave a history that he  used an 
ipratropium bromide inhaler for his asthma twice a day.  The 
veteran was asthmatic every night.  Physical examination 
showed that respiration had clear breath sounds bilaterally, 
no wheezing or rales.  Pulmonary function tests showed 
moderate obstructive dysfunction.  The diagnoses included 
asthma under treatment.  The examiner concluded that the 
veteran had obstructive air dysfunction and nocturnal asthma 
attacks, onset of which the veteran could not date.  The 
examiner noted that there was no mention of any asthma in the 
service medial records.  The veteran underwent a 
parotidectomy in service, however the examiner stated that 
parotidectomy was not a known cause to precipitate asthmatic 
attacks.  The examiner stated that the veteran had multiple 
medication allergies and therefore an atopic constitutional 
diathesis of which his asthma seemed to be a manifestation.   
The examiner opined that the veteran's asthma was not due to 
service.

In its November 2005 decision, the Board noted that it was 
presented with an evidentiary record which did not include 
any supporting medical evidence that the veteran's asthma was 
related to service or was secondary to the veteran's service-
connected parietal right parotidectomy.  The Board observed 
that there was no indication that the veteran received 
treatment for asthma during service, and there was nothing in 
the service medical records suggesting that there was asthma.  
The Board acknowledged that the claims file included records 
which indicated that the veteran's airway obstruction was due 
to parotid gland tumor, but there did not appear to be any 
medical evidence showing that there was a causal relationship 
between the veteran's asthma and service or his service-
connected parotidectomy.  

The Board also noted that the veteran's representative in a 
May 2004 brief pointed out a March 1979 service medical 
record which showed that the veteran had wheezy breathing.  
Nevertheless, the examiner during the September 2004 VA 
examination opined that the veteran's asthma was not due to 
service or secondary to his service-connected parotidectomy.  
The Board found it significant and highly probative that this 
medical examiner, a competent medical professional, after 
reviewing the claims folder, including the service medical 
records, and thoroughly examining the veteran, did not 
conclude that the veteran's asthma was due to service or the 
veteran's service-connected parotidectomy.  Thus, based on 
the VA opinion, the Board found that the weight of the 
competent evidence was to the effect that there was no 
relationship between asthma and service or the service-
connected parotidectomy.

The moving party claims that the Board's November 2005 
decision was prejudicial and discriminatory.  Essentially, 
the moving party asserts that the Board failed to assess 
medical documents correctly that showed his asthma was 
related to the operation he had while in service.  In other 
words, the Board failed by not accepting certain medical 
evidence at face value and by not assigning maximum probative 
value to medical opinions of record.  This argument concerns 
the weight given to the medical evidence then of record.  The 
moving party is essentially in disagreement with how the 
facts were evaluated, which is not a basis for a valid claim 
of error.  Claims for findings of CUE in prior decisions must 
be raised with specificity.  The Court has held that simply 
to claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Fugo v. Brown, 6 
Vet.App. 40, 43-44 (1993); Crippen v. Brown, 9 Vet. App. 412, 
418 (1996).

The veteran also seems to claim that the Board erred in its 
decision by making a false statement that a hearing was held.  
However, a review of the claims file showed that a RO hearing 
was held in October 1995.  A hearing transcript is of record 
and the veteran was clearly identified by name and Social 
Security number.  The veteran gave testimony concerning his 
asthma disability.  Moreover, the record also includes a 
hearing transcript from a July 2000 Board hearing at the RO.  
Again, the veteran is clearly identified and he gave 
testimony concerning his asthma disability.  Thus, despite 
the veteran's assertions, he was clearly afforded the 
hearings he requested and testified at such hearings.  

Therefore, the Board finds that the November 2005 Board 
decision was reasonably supported by the evidence then of 
record and that the statutory and regulatory provisions then 
in effect.  The Board is unable to find any error of fact or 
law in that decision.  In the absence of any such clear and 
unmistakable error in the November 2005 Board decision, the 
moving party's motion for revocation or reversal of that 
decision must be denied.


ORDER

The motion for revision of the November 2005 Board decision 
on the basis of clear and unmistakable error is denied.  



                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



